DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 4-6, 11-15 and 21-22 were rejected in Office Action from 03/24/2022.
	Applicant filed a response, amended claim 1 and cancelled claim 21.  
	Claims 1-2, 3-19 and 22 are currently pending in the application, of claims 2, 8-10 and 16-19 are withdrawn from consideration.
	Claims 1, 4-6, 11-15 and 22 are being examined on the merits in this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 11-15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chauvel (U.S. Patent 4,390,597) in view of Cha et al. (U.S. Patent Application Publication 2014/0239239), Satou (U.S. Patent Application publication 2011/0034638) and Karl-Heinz et al. (U.S. Patent 3,429,952) and in the alternative, in view of Kobayashi et al. (U.S. Patent Application Publication 2013/0017402). Helmenstine (NPL, 20201) and Zho et al. (NPL, 20192), Sasaki (U.S. Patent 5,232,972), Yamamoto (U.S. Patent 6,756,153), Ryu et al. (U.S. Patent Application Publication 2006/0257739) and Han et al. (U.S. Patent Application Publication 2007/0055023) are relied upon as evidentiary references. 
Regarding claim 1, Chauvel teaches a binder composition (i.e., binder) (abstract) (column 1, lines 5-7) comprising
a particulate polymer A1 (i.e., copolymer A) (column 1, lines 24-30), wherein
the particulate polymer A1 includes a butadiene (also known as 1,3-butadiene) (column 1, lines 25-27) and a carboxylic acid group-containing monomer unit in a proportion of at least 1 mass% and not more than 30 mass% (i.e., 1 to 10% by weight with respect to the total monomer) (column 2, lines 28-30). It is noted that mass percent is written as percent weight/weight, as it is sometimes referred to as weight percent. 
Chauvel does not explicitly teach the particulars of the particulate polymer A1 including an isoprene in a proportion of 90 mass % and not more than 99 mass %  however, Chauvel teaches a proportion of butadiene of at least 15 mass% and not more than 85 mass% (i.e., 15 to 85% by weight of the total monomer to be polymerized) (column 2, line 15-25). The courts have held that  a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close absent any showing of unexpected results or criticality. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Nonetheless, additional guidance is provided below.
Cha, directed to a binder composition for a secondary battery (title) (abstract), teaches a binder composition comprising a first particulate polymer A1 (i.e., first polymer binder) (paragraph [0066]) wherein the particulate polymer includes an aliphatic conjugated diene monomer unit such as 1,3-butadiene (same as Chauvel) and isoprene (paragraph [0165]) in a proportion of about 80 mass % or greater (i.e., 80 wt % or greater) (paragraphs [0108]-[0109]). Cha teaches this proportion suppress the degree of swelling (paragraph [0109]).
In light of the disclosure of Cha where isoprene or butadiene are known monomers for applicability in binders, it would therefore be obvious to one of ordinary skill in the art to modify Chauve and use isoprene as opposed to butadiene as such appears to be known equivalents for binders. Moreover, the proportion of the monomer of 80 mass % or greater appears to apply whether isoprene or butadiene are used which would contribute in the suppression of the degree of swelling of the particulate polymer.  
Moreover, as evidenced by Sasaki (claim 7), Yamamoto (claim 7), Ryu (paragraphs [0024]-[0027]), and Han (paragraph [0019]), isoprene and butadiene are known monomers for applicability in binders and appear to be functionally equivalent. 
While Chauvel and Cha teaches the components quantities in % by weight, it is noted that in common usage, the mass of a component is often referred to as its weight because gravity is constant on Earth3. It is known that mass is a measure of how much matter an object has while weight is a measure of the amount of force brought to bear on an object by gravitational force. One can convert weight of a component to mass by the formula M = W/G (Newton’s Second Law) where G is the constant of acceleration of gravity on Earth (9.8m/s2). Since the components of Sasaki are expressed in % by weight (% weight = wcomponent/wtotal x100), the conversion factors are cancelled when changing the quantity in weight to the mass units. Therefore, the weight % is equivalent to the mass%. 
Chauvel does not explicitly teaches the particulars of the binder composition for a non-aqueous secondary battery electrode. However, a skilled artisan would consider the binder composition of Chauvel for such applicability. Nonetheless, Cha teaches the composition having applicability in a secondary battery. Since the binder compositions of Chauvel and Cha are substantially identical, a skilled artisan can consider utilizing the binder composition of Chauvel for a secondary battery and other applications. 
In the alternative, Kobayashi, also directed to a binder composition (i.e., copolymer latex having large adhesion strength) (paragraph [0001]), teaches the composition comprising       
a particulate polymer A1 (i.e., copolymer latex) (paragraph [0023]), wherein
the particulate polymer A1 includes an aliphatic conjugated diene monomer unit (paragraphs [0023]-[0026]) and a carboxylic acid group-containing monomer in a proportion of at least 4 mass% to 15 mass% (paragraphs [0023], [0033]). 
Kobayashi teaches the composition having applicability in forming electrodes of electrochemical devices such as batteries and capacitors (paragraph [0002], [0047], [0083]) which can encompass a non-aqueous secondary battery electrode. In addition, Kobayashi teaches the composition having applications in paper coating (same as Chauvel – abstract) (paragraph [0004]). 
Chauvel and Kobayashi disclose identical binder compositions. Chauvel provides the guidance the composition can be used for the paper coating industry. Kobayashi disclose the binder composition having applicability in paper coating and also for forming electrodes in electrochemical devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider utilizing the binder composition of Chauvel for battery electrodes as Kobayashi teaches the binder composition being suitable for the paper coating industry (same as Chauvel) and also for forming electrodes in electrochemical devices.    
It is noted that Cha differ in the exact same mass% range as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because mass% of Cha overlap the instant claimed mass% therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).    
	Chauvel does not explicitly articulate the particulate polymer Al is a graft copolymer, and a graft portion of the particulate polymer Al is composed of only carboxylic acid group-containing monomer units.
Karl-Heinz, directed to high tear strength polybutadiene (corresponds to a particulate polymer A1) (title), teaches a particulate polymer A1 including an aliphatic conjugated diene monomer unit (i.e., butadiene, isoprene) with a graft portion composed of a carboxylic acid group-containing monomer unit (i.e., graft copolymerizing the acid into a polybutadiene or a polyisoprene backbone) (C2:L 25-41). Karl-heinz teaches the particulate polymer A1 exhibit improved properties such as tear resistance (C1:L15-17; L50-72).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chauvel to include carboxylic acid group-containing monomer units in the particulate polymer A1 as taught by Karl-Heinz in order to improve tear resistance in the binder composition.  
	Chauvel does not explicitly articulate the specifics of a polymer forming a trunk portion of the particulate polymer A1 is natural rubber.
	Satou, directed to rubber composition, teaches natural rubber and isoprene are contained in rubber compositions from the viewpoint of an adhesive property (paragraph [0020]).
	As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chauvel and add a trunk portion in the polymer A1 as suggested by Satou in order to impart adhesive properties to the composition.
Regarding claim 4, Chauvel teaches the particles that comprises the polymer A1 (i.e., copolymer A) have a particle diameter of at least 0.1µm and no more than 1µm (column 1, lines 24-30). As such, it is expected that an average particle diameter would be at least 0.55µm [i.e., (0.1µm + 1µm)/2] and in particle dispersion and normal distribution, the highest volume would be around 0.55µm down to the lowest (i.e., 0.1µm) and highest (i.e., 1µm) volume range. Therefore, Chauvel reads on the claimed volume average particle diameter. It is noted that Chauvel differ in the exact same particle diameter range as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the particle diameter of Chauvel overlap the instant claimed range therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   
Regarding claim 5, Chauvel teaches the binder composition further includes a particulate polymer B (i.e., polymer B) (column 1, lines 24-30) having a particle diameter of at least 0.1µm and no more than 1µm (column 1, lines 24-30). Similar to claim 4 above, it is expected that an average particle diameter would be at least 0.55µm [i.e., (0.1µm + 1µm)/2] and in particle dispersion and normal distribution, the highest volume of particles would be around 0.55µm down to the lowest (i.e., 0.1µm) and highest (i.e., 1µm) particle diameter range. Therefore, Chauvel reads on the claimed volume average particle diameter. It is noted that Chauvel differ in the exact same particle diameter range as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the particle diameter of Chauvel overlap the instant claimed range therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   
Regarding claim 6, Chauvel teaches the content of the particulate polymer A1 (i.e., copolymer A) is at least 80 mass% and no more than 99 mass% of the total content of particulate polymer A1 and the particulate polymer B (i.e., the interpolymer comprises from 80 to 99% by weight of copolymer A and from 20 to 1% by weight of polymer b) (column 1, lines 32-37). 
Regarding claim 11-13, Chauvel teaches the binder composition as described above in claim 1. However, Chauvel does not include the specifics the binder used for a slurry composition for a secondary battery electrode comprising an active material. However, as articulated above, Cha teaches the binder composition having applicability in secondary batteries and the formation of a slurry with such composition (paragraph [0181]). 
In the alternative, as indicated above, Kobayashi teaches the binder composition having applicability in forming electrodes of electrochemical devices (paragraph [0002]) which evidences the composition of Chauvel also having applicability for battery electrodes. Further, Kobayashi teaches the slurry composition having an electrode active material and the binder composition (i.e., binder in which an active material is blended) (paragraph [0021], [0131]) and can further include a conductive material (paragraph [0108]-[0110]). 
Chauvel does not teach the specifics of the slurry composition. However, Kobayashi teaches the slurry composition having an electrode active material, conductive material, and the binder composition as described above. Chauvel and Kobayashi are analogous art as they recognize the same technical difficulty, namely binder composition with applicability in paper coating and battery electrodes (i.e., electrochemical devices). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make a slurry composition with an electrode active material, a conductive material and the binder composition of Chauvel, and the motivation to do so would have been, as Kobayashi suggests, the binder composition has large adhesion strength and excellent handling properties in addition of being suitable for forming a slurry with an electrode active material and a conductive material for a battery electrode (paragraph [0021], [0047], [0108]-[0110]).
As to the electrode active material having a tap density of 1.1 g/cm3, while not explicitly articulated, Kobayashi teaches the most suitable electrode active material can be selected depending on the types of battery devices (paragraph [0108]). As such, a skilled artisan could appreciate choosing from any electrode active material suitable for use in electrodes where the tap density within the claimed range is consider depending on the type of battery device selected. 
Regarding claim 14-15, Chauvel teaches the binder composition as described above in claim 1 and 11 but does not disclose the specifics of having an electrode mixed material layer formed from the slurry composition for a non-aqueous secondary battery electrode. Nonetheless, as articulated above, Cha teaches the binder composition having applicability in secondary batteries and the formation of a slurry with such composition (paragraph [0181]). Further, Cha teaches the slurry composition is used to form an electrode mixed material layer (i.e., anode) (paragraphs [0267]-[0269]).
However, in the alternative, Kobayashi teaches the use of a slurry composition (i.e., binder in which an active material is blended) (paragraph [0021]) for application in forming electrodes for batteries and capacitors (paragraph [0083]). Further, Kobayashi teaches the formation of an electrode mixed material layer (i.e. electrode layer) (paragraphs [0131]-[0134]).
Chauvel does not teach the specifics of the slurry composition and the electrode having a mixed material layer formed from the slurry composition. However, Kobayashi teaches the slurry composition having an electrode active material, conductive material, and the binder composition as described above and is used for forming an electrode mixed material layer for an electrode (i.e., electrode layer) (paragraphs [0131]-[0134]). Chauvel and Kobayashi are analogous art as they recognize the same technical difficulty, namely binder composition with applicability in paper coating and battery electrodes (i.e., electrochemical devices such as batteries and capacitors). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chauvel and make an electrode from an electrode mixed material layer made of the slurry composition as described above in Kobayashi, and the motivation to do so would have been, as Kobayashi suggests, the binder composition has large adhesion strength and excellent handling properties in addition of being suitable for forming an electrode mixed material layer formed from a slurry with an electrode active material and a conductive material for a battery electrode (paragraphs [0021], [0047], [0108]-[0110], [0131]-[0134]). 
As to the non-aqueous secondary battery comprising a positive electrode, a negative electrode, an electrolyte solution, and a separator, Cha and Kabayashi teach the binder composition is used for a secondary battery (paragraph [0063]) and a positive or negative electrode on batteries (paragraph [0108]-[0111]) respectively. In addition, such are well known elements and recognized by a skilled artisan in the manufacturing of batteries, fuel cells, and capacitors4.  
Regarding claim 22, Chauvel teaches the particles that comprises the polymer A1 (i.e., copolymer A) have a particle diameter of at least 0.1µm and no more than 1µm (column 1, lines 24-30). As such, it is expected that an average particle diameter would be at least 0.55µm [i.e., (0.1µm + 1µm)/2] and in particle dispersion and normal distribution, the highest volume would be around 0.55µm down to the lowest (i.e., 0.1µm) and highest (i.e., 1µm) volume range. Therefore, Chauvel reads on the claimed volume average particle diameter. Further, Chauvel teaches the binder composition further includes a particulate polymer B (i.e., polymer B) (column 1, lines 24-30) having a particle diameter of at least 0.1µm and no more than 1µm (column 1, lines 24-30). Similar to claim 4 above, it is expected that an average particle diameter would be at least 0.55µm [i.e., (0.1µm + 1µm)/2] and in particle dispersion and normal distribution, the highest volume of particles would be around 0.55µm down to the lowest (i.e., 0.1µm) and highest (i.e., 1µm) particle diameter range. Therefore, Chauvel reads on the claimed volume average particle diameter. 
It is noted that Chauvel differ in the exact same particle diameter range as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the particle diameter of Chauvel overlap the instant claimed range therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   
Chauvel teaches the content of the particulate polymer A1 (i.e., copolymer A) is at least 80 mass% and no more than 99 mass% of the total content of particulate polymer A1 and the particulate polymer B (i.e., the interpolymer comprises from 80 to 99% by weight of copolymer A and from 20 to 1% by weight of polymer b) (column 1, lines 32-37). 
It is apparent, however, that the instantly claimed mass % and that taught by Chauvel are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between 80-99 mass% disclosed by Chauvel and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of 50-70 mass%, in fact, the mass% can also be 50-90 mass% as recited in claim 6 which overlaps the range disclose in Chauvel, it therefore would have been obvious to one of ordinary skill in the art that the amount of 50-70 mass% disclosed in the present claims is but an obvious variant of the amounts disclosed in Chauvel, and thereby one of ordinary skill in the art would have arrived at the claimed invention. Additionally, it has been held in the courts that in general, differences in concentration (i.e., mass%) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05.II). 

Response to Arguments
Applicant’s argument filed on 06/16/2022 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration). The new limitations in reference to the natural rubber have been fully addressed above in view of Satou. Moreover, in view of Sasaki, Yamamoto, Ryu, and Han.

Correspondence
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Helmenstine, Mass vs Weight – The Difference Between Mass and Weight, Aug, 2020, see https://sciencenotes.org/mass-vs-weight-the-difference-between-mass-and-weight/ 2020
        2 Zho et al., All the elements of the periodic table that can be used to make batteries, April 2019, see https://qz.com/1585667/the-elements-used-in-batteries-of-the-past-present-and-future/
        3 See Helmenstine, Mass vs Weight – The Difference Between Mass and Weight, Aug, 2020,  https://sciencenotes.org/mass-vs-weight-the-difference-between-mass-and-weight/ 2020
        4 see Zho et al., All the elements of the periodic table that can be used to make batteries, April 2019, https://qz.com/1585667/the-elements-used-in-batteries-of-the-past-present-and-future/